EXHIBIT 99.5 FINANCIAL STATEMENTS OF THE UNITED ILLUMINATING COMPANY AS OF AND FOR THE THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED) TABLE OF CONTENTS Page Number Financial Statements: Statement of Income for the three months ended March 31, 2011 and 2010 3 Balance Sheet as of March 31, 2011 and 2010 4 Statement of Cash Flows for the three months ended March 31, 2011 and 2010 6 Statement of Changes in Shareholders’ Equity 7 Notes to the Financial Statements 8 2 THE UNITED ILLUMINATING COMPANY STATEMENT OF INCOME (In Thousands) (Unaudited) Three Months Ended March 31, Operating Revenues $ $ Operating Expenses Operation Purchased power Operation and maintenance Transmission wholesale Depreciation and amortization Taxes - other than income taxes Total Operating Expenses Operating Income Other Income and (Deductions), net (Note H) Interest Charges, net Interest on long-term debt Other interest, net ) Amortization of debt expense and redemption premiums Total Interest Charges, net Income Before Income Taxes, Equity Earnings Income Taxes (Note E) Income Before Equity Earnings Income from Equity Investments 8 Net Income $ $ The accompanying Notes to Financial Statements are an integral part of the financial statements. 3 THE UNITED ILLUMINATING COMPANY BALANCE SHEET ASSETS (In Thousands) (Unaudited) March 31, March 31, Current Assets Unrestricted cash and temporary cash investments $ $ Restricted cash Utility accounts receivable less allowance of $3,400 and $4,500, respectively Other accounts receivable Unbilled revenues Current regulatory assets Deferred income taxes Current portion of derivative assets (Note A), (Note K) Other current assets Total Current Assets Other investments Equity investment in Related Party (Note H) 1 Other Total Other investments Net Property, Plant and Equipment Regulatory Assets (future amounts due from customers through the ratemaking process) Deferred Charges and Other Assets Unamortized debt issuance expenses Related party note receivable (Note H) Other long-term receivable Derivative assets (Note A), (Note K) Other Total Deferred Charges and Other Assets Total Assets $ $ The accompanying Notes to Financial Statements are an integral part of the financial statements. 4 LIABILITIES AND CAPITALIZATION (In Thousands) (Unaudited) March 31, March 31, Current Liabilities Line of credit borrowings Current portion of long-term debt Accounts payable Dividends payable Accrued liabilities Current regulatory liabilities Interest accrued Taxes accrued ) Current portion of derivative liabilities (Note A), (Note K) Total Current Liabilities Noncurrent Liabilities Pension accrued Connecticut Yankee contract obligation Other post-retirement benefits accrued Derivative liabilities (Note A), (Note K) Other Total Noncurrent Liabilities Deferred Income Taxes (future tax liabilities owed to taxing authorities) Regulatory Liabilities (future amounts owed to customers through the ratemaking process) Commitments and Contingencies (Note J) Capitalization (Note B) Long-term debt, net of unamortized discount and premium Common Stock Equity Common stock 1 1 Paid-in capital Retained earnings Net Common Stock Equity Total Capitalization Total Liabilities and Capitalization $ $ The accompanying Notes to Financial Statements are an integral part of the financial statements. 5 THE UNITED ILLUMINATING COMPANY STATEMENT OF CASH FLOWS (In Thousands) (Unaudited) Three Months Ended March 31, Cash Flows From Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Deferred income taxes ) Stock-based compensation expense (Note A) Pension expense Undistributed (earnings) in equity investments ) (8
